Marston, J.:
Plaintiff in error brought replevin against defendant in error, for certain goods seized and held by the latter as sheriff, by virtue of an execution in favor of White et al. against the firm of Jacobson & Co., who it was claimed had sold the goods to plaintiff, who was their brother, for the purpose of defrauding their creditors.
The allegations of error from the first to the twelfth inclusive, are in regard to the legal admissibility of certain questions asked upon the cross-examination of the plaintiff while upon the stand. These questions were all asked with a view of eliciting evidence tending to show that the sale was fraudulent as against the creditors of Jacobson & Co., from whom the plaintiff claimed to have purchased, and the objection made, was that they were not proper on cross-examination. As the effect of the evidence given by this witness in chief was to show that he was entitled to recover, the defendant had a right upon cross-examination to draw out any facts which would tend to destroy the prima facie *case thus made. Aside from this, however, great latitude has always been allowed the cross-examination in this class of cases, especially where one of the parties to the alleged fraudulent transaction is upon the stand. In eases of fraud no definite, fixed rule can be laid down, as to do so would but in many cases be laying down rules for the guidance of parties about to perpetrate frauds. Much must be left to the discre*100tion of tbe trial judge, and in this case we think the parties have no cause to complain.
The remaining assignments of error relate to the charge. Without examining the charge in detail, we are satisfied that, taken together, the questions were fairly and carefully submitted to the jury, within the principles of previous decisions of this court.
Judgment affirmed; with costs.
The other justices concurred.